Citation Nr: 1813986	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for dental trauma.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include bipolar disorder.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to a compensable initial rating for left ear hearing loss.



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2004 to August 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  These matters were previously before the Board in September 2016, when they were remanded for further development.

The Board has recharacterized the Veteran's claim for service connection for a bipolar disorder more broadly to entitlement to service connection for an acquired psychiatric disability (other than PTSD) in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In the October 2013 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  In June 2016, the Veteran was notified by letter that he was scheduled for a video conference hearing in August 2016.  The June 2016 notice was sent to the Veteran's most recent address of record.  The Veteran failed to appear for the August 2016 hearing and, as of this date, no request to reschedule the hearing has been received.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015). 

A private attorney withdrew as the Veteran's representative for the issues on appeal in May 2014 prior to certification of this appeal.  The record reflects that written notice was provided to the Veteran and the Board in May 2014, and acknowledged by the Board in June 2014, with a copy of the Board acknowledgment sent to the Veteran.  In the July 2014 cover letter to a statement of the case for issues not currently on appeal before the Board, the Veteran was afforded the opportunity to select another representative.  As of this date, there has been no response from the Veteran; therefore, the Board will proceed under the assumption that he wishes to represent himself.  See 38 C.F.R. § 20.608 (a) (2015).  

The issue of entitlement to a TDIU has not been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran has a TBI disability that is at least as likely as not etiologically related to service.

2.  The most probative evidence of record does not show that the Veteran has a current dental trauma disability.

3. The most probative evidence of record does not show that it is at least as likely as not that the Veteran's current asthma is etiologically related to service.

4.  The most probative evidence of record does not show that the Veteran has a current diagnosis of PTSD for VA compensation purposes.

5.  The most probative evidence of record does not show that it is at least as likely as not that an acquired psychiatric disability other than PTSD, to include the Veteran's current bipolar disorder and depression, are etiologically related to service.

6.  The most probative evidence of record does not show that the Veteran has current right ear hearing loss disability.

7.  For the rating period on appeal, the Veteran's left ear hearing loss disability was at worst manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2017).

2.  The criteria for service connection for dental trauma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2017).

3.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2017).

4. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).

5.  The criteria for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and bipolar disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 14); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2017).

7.  For the rating period on appeal, the criteria for a compensable initial rating for left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Initial Rating- Left Ear Hearing Loss

The Veteran's claim for a compensable rating for left ear hearing loss comes on appeal from the original rating decision granting service connection.  Thus, the period on appeal is from the date of service connection, March 23, 2012.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz, rounded to the next to the next higher number.  To evaluate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA. 

The results of the pure tone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(d).  

An exceptional pattern of hearing loss is shown when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  If impaired hearing is service-connected in only one ear, as in this case, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id

Analysis

The Veteran was provided a VA audiological examination in May 2012.  The examiner stated that the Veteran's functional limitations were difficulty hearing in the left ear.  In pertinent part, the May 2012 audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ

1000
2000
3000
4000
Avg
LEFT
40
20
15
25
25

Speech discrimination ability was reported as 96 percent in the left ear.  The left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  The left ear did not present an exceptional pattern of hearing impairment.  In the decision below, entitlement to service connection for hearing loss in the right ear is denied.  As such, an assignment of level I hearing in the right ear is appropriate.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

The Board additionally notes that the reported functional effects of the Veteran's service-connected left ear hearing loss, difficulty hearing, are contemplated in the assigned schedular rating criteria.

The Veteran failed to report to VA examinations scheduled for December 2016 and January 2017.  One of those examinations was to evaluate the severity of the Veteran's hearing loss.  A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  The Veteran has not alleged that he lacked notice of the examination, or provided any other reason for missing the examination.  The Veteran has received notice of missing the examination in a subsequent supplemental statement of the case.  Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations).  Therefore, the Board concludes that the Veteran has not shown good cause for his failure to report for the December 2016 and January 2017 examinations.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his/her claim.  38 U.S.C.A. § 5107 (a); Woods v. Gober, 14 Vet. App. 214, 224 (2000).

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996)."  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The competent evidence of record does not reflect that the Veteran's left ear hearing loss warrants a compensable initial rating from March 23, 2012.  To the extent that the Veteran contends that his hearing loss is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professional who conducted the May 2012 VA audiological examination rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a higher initial rating than currently assigned is warranted.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

The Veteran also failed to report for December 2016 and January 2017 VA examinations that were intended to determine the nature and etiology of the Veteran's claimed PTSD, acquired psychiatric disability, traumatic brain injury, asthma, right ear hearing loss, and dental trauma.  As noted above, when entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  As described above, the Veteran failed to attend his scheduled examinations, as such the claims shall be adjudicated based on the evidence of record.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

PTSD 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f) (requiring a diagnosis of a mental disorder to conform to the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5)).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.304 (f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(1). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304 (f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396.

Analysis

With regard to a traumatic brain injury, the Veteran contends that, during service, he fell down a flight of stairs, lost consciousness, and was told by a medic that he had a concussion.  However, the service treatment records do not document such an incident.  An August 2011 VA consultation determined that the Veteran's reported a history of the injury and a course of clinical symptoms that were consistent with a diagnosis of a TBI sustained during deployment.  However, the record also stated that the Veteran's symptom presentation was most consistent with a behavioral health condition.  The medical evidence of record is insufficient to determine whether it is at least as likely as not that the Veteran's has TBI that is etiologically related to service.  The Veteran is competent to report symptoms, but has not been shown to have the requisite medical knowledge and/or expertise so as to be deemed competent to attribute those symptoms to a specific medical cause.  See Layno v. Brown, 6 Vet. App.465, 469 (1994).  As the Veteran failed to attend his scheduled VA examination to obtain sufficient evidence to adjudicate the claim, the Board finds that the evidence does not demonstrate that it is at least as likely as not that the Veteran has TBI that is etiologically related to service.  As such, the benefit of the doubt doctrine is not for application and entitlement to service connection for TBI is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to dental trauma, the record shows that the Veteran was treated in service for a fracture of the root of a tooth.  However, the record does not contain evidence that the Veteran has a current disability for VA compensation purposes.  The Veteran did not attend a VA examination scheduled to determine whether he had a current dental disability for VA compensation purposes, and whether that any such dental disability is etiologically related to service.  In the absence of the above evidence, the Board finds that the record does not demonstrate that it is at least as likely as not that the Veteran has a dental trauma disability that is etiologically related to service.  As such, the benefit of the doubt doctrine is not for application and entitlement to service connection for dental trauma is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to asthma, the Veteran has a current diagnosis of asthma and, as such, a current disability for VA compensation purposes.  The Veteran contends that he had a respiratory infection in service and that his asthma is related to his service.  While the Veteran is competent to report observable symptoms like difficulty breathing, he is not considered competent to attribute those symptoms to a specific cause because doing so requires medical expertise that the Veteran has not been shown to possess.  See Layno v. Brown, 6 Vet. App.465, 469 (1994).  The record does not show a competent nexus between the Veteran's asthma and service.  The Veteran failed to attend a VA examination meant to determine the etiology of his asthma.  In the absence of the above evidence, the Board finds that the record does not demonstrate that it is at least as likely as not that the Veteran's asthma is etiologically related to service.  As such, the benefit of the doubt doctrine is not for application and entitlement to service connection for asthma is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder and depression, the record shows that the Veteran has current psychiatric disability.  VA treatment records show a positive screen for PTSD, and diagnoses of bipolar disorder and depression.  VA records show multiple diagnoses ruling out PTSD.  The Veteran does not have a current PTSD diagnosis for VA purposes.  The Veteran contends that he has had depression since leaving service in 2008.  The Veteran has contended that he generally had traumatic events, but has not provided specificity.  He does contend that he saw combat and fired his weapon.  The Board finds the Veteran credible with regard to his statements.  However, the Veteran has not been shown to have the requisite medical knowledge and/or expertise to be considered competent to diagnose PTSD, nor attribute any current psychiatric diagnosis to a specific cause.  The record does not contain competent evidence of an etiological link between current psychiatariac disability and service.  The Board continues to find that additional evidence is needed to properly determine the nature of the Veteran's current disability and to determine whether such is etiologically related to service.  The Veteran failed to attend a scheduled VA examination, and thus, the Board finds that the record does not demonstrate that it is at least as likely as not that the Veteran has current psychiatric disability(ies) that is/are etiologically related to service.  As such, the benefit of the doubt doctrine is not for application and entitlement to service connection for PTSD, or an acquired psychiatric disability other than PTSD, is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to service connection for right ear hearing loss, an October 2004 service audiogram showed the following:


500
1000
2000
3000
4000
RIGHT
0
5
5
15
25

In service audiograms from October 2006 and July 2008 showed the following:


500
1000
2000
3000
4000
RIGHT
10
5
10
10
30

The Veteran then attended a May 2012 VA examination.  There, an audiological examination found 96 percent speech discrimination in the right ear, and an audiogram showed the following:


500
1000
2000
3000
4000
RIGHT
15
15
20
15
35

While the Board acknowledges the threshold shifts and a possible hearing impairment during service, the record does not show current right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  The Veteran failed to attend December 2016 and January 2017 VA examinations that were, in part, meant to determine whether the Veteran had current right ear hearing loss disability for compensation purposes, and to address the significance of the threshold shifts in the right ear.  As noted above, the Veteran is competent to state that he had difficulty hearing and to determine its onset, but he has not been shown to have the requisite knowledge and expertise to be deemed competent to determine whether he has right ear hearing loss which is of sufficient severity to be deemed a disability for VA purposes, nor is he considered competent to attribute his symptoms to a particular cause.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board finds that in the absence of competent evidence of current right ear hearing loss disability, the record does not demonstrate that it is at least as likely as not that the Veteran has current right ear hearing loss disability that is etiologically related to service.  As such, the benefit of the doubt doctrine is not for application and entitlement to service connection for right ear hearing loss is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for traumatic brain injury (TBI) is denied

Entitlement to service connection for dental trauma is denied

Entitlement to service connection for asthma is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is 
denied. 

Entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include bipolar disorder and depression, is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a compensable initial rating for left ear hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


